UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ZINA P. MUSGROVE,                   )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 13-1794 (ABJ)
                                    )
BROOKINGS INSTITUTION, et al.,      )
                                    )
                  Defendants.       )
____________________________________)


                                    MEMORANDUM OPINION

        On January 30, 2015, the Court granted the Motion for Judgment on the Pleadings filed

by defendants TIAA-CREF and the Brookings Institution, and dismissed plaintiff Zina P.

Musgrove’s complaint. Order (Jan. 30, 2015) [Dkt. # 24]. At that time, however, the Court did

not rule on the counterclaim and cross-claim advanced by defendant TIAA-CREF in its response

to the complaint. See Corrected Answer, Countercl. & Cross-Cl. [Dkt. # 15] at 10–18. On April

10, 2015, TIAA-CREF filed a motion for voluntary dismissal of these claims pursuant to Rule

41(a)(2). Fed. R. Civ. P. 41(a)(2) Mot. for Voluntary Dismissal Without Prejudice [Dkt. # 26]

(“Mot.”). TIAA-CREF notes that it was unable to obtain the consent of Zina Musgrove to dismiss

its claims with prejudice, and so it seeks to dismiss its claims without prejudice. Mem. of Law in

Supp. of Mot. [Dkt. # 26-1] at 3.

        Federal Rule of Civil Procedure 41 provides that the Court may dismiss an action at the

request of a plaintiff (or, in this case, a counterclaim/cross-claim plaintiff) “on terms that the court

considers proper.” Fed. R. Civ. P. 41(a)(2). “A court applying Rule 41(a)(2) must consider

(1) whether the plaintiff seeks the motion for voluntary dismissal in good faith, and (2) whether
the dismissal would cause the defendant ‘legal prejudice.’” Mittakarin v. InfoTran Sys., Inc., 279

F.R.D. 38, 41 (D.D.C. 2012), citing In re Vitamins Antitrust Litig., 198 F.R.D. 296, 304 (D.D.C.

2000); see also Guttenberg v. Emery, No. 13-2046 (JDB), 2014 WL 4698128, at *2 (D.D.C. Sept.

23, 2014). “The purpose of the provision authorizing the Court to dismiss a case ‘on terms that

the court considers proper’ is to protect a defendant from any prejudice or inconvenience that may

result from a plaintiff’s premature dismissal.” Mittakarin, 279 F.R.D. at 41.

       In this case, the Court has already dismissed all claims advanced by counterclaim/cross-

claim defendant Zina Musgrove. See Order (Jan. 30, 2015). Under these circumstances, the Court

finds that Zina Musgrove will not be prejudiced or inconvenienced by the dismissal of TIAA-

CREF’s counterclaim and cross-claim, and that TIAA-CREF’s request to dismiss its claims is not

“premature.” Moreover, the Court finds that TIAA-CREF’s motion to voluntarily dismiss its

claims is made in good faith. Therefore, the Court will grant TIAA-CREF’s motion. A separate

order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: April 14, 2015




                                                2